Dissenting Opinion by
Judge Rogers:
I would affirm the decision of the Pennsylvania Labor Relations Board finding that the Commonwealth had committed an unfair labor practice by refusal to comply with the arbitrator’s award and requiring it to desist in its unlawful labor practice. As the majority opinion correctly notes, the Commonwealth could have appealed the arbitrator’s award to this Court, and here raised the asserted invalidity of the arbitrator’s decision. I find nothing in the law giving it another option to refuse to comply with the award and to assert the invalidity of the award as a defense to a charge of unfair labor practices. The Board, in my opinion, correctly held that the arbitrator’s award, not having been appealed, was binding, and that the only issue before the Board was whether the Commonwealth had refused to comply.
President Judge Bowman and Judge Blatt join in this dissent.